Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 December 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha
                     
                     Washington Dec. 6. 08.
                  
                  I inclose you a letter from Jefferson which I presume will inform you he is well, and I send you one from Dr. Wistar which will give you satisfaction. be so good as to return it. I had one from Anne 2. or 3. days ago, when all were well. she says they will be with us early in March. I sent you the last week by the post rider your watch, watch key & ring, which I hope got safe to hand. I forgot to mention that the chrystal side of the watch opens with perfect ease, if while you insert your left thumb nail at the place of opening, you at the same time press, with the other thumb, the stem of the watch, as you would to make a watch repeat.—I have been confined to the house these 3. weeks with a swelled face. for 4. or 5. days I suffered much, but was relieved by a suppuration & have since been able to extract the tooth. there is too much swelling still to go out, but I hope to be able to take my usual rides in 3. or 4. days more. present me affectionately to mr Randolph & the family, and be assured yourself of my warmest love.
                  
                     Th: Jefferson
                     
                  
               